Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 1 of 14



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  79 BISCAYNE PLAZA, LLC,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues 79 BISCAYNE PLAZA, LLC

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, 79 BISCAYNE PLAZA, LLC, was and is a
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 2 of 14



  Florida Limited Liability Company, with its principal place of business, agents, officers and/or

  offices in Sunrise, Florida.

          5.           At all times material, Defendant, 79 BISCAYNE PLAZA, LLC, owned a

  commercial shopping plaza located at 425 NE 79th Street, Miami, FL 33138; 8011 NE 5th Avenue,

  Miami, FL 33138; 551 NE 81st Street, Miami, FL 33138 (collectively the “Commercial

  Property”)1.

          6.           Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property that is the subject of this Action, is located in Miami-Dade, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Commercial Property.

                                            FACTUAL ALLEGATIONS

          7.           Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its Commercial Property accessible to individuals

  with disabilities.

           8.          Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Commercial

  Property and the business therein.

          9.           The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and



  1
    The parcels are adjacent to one another and share common areas including walkways and parking. Business
  invitees traverse the property and cross property lines without any indication of separate parcels as they visit the
  various tenants located on the properties. The parcels share one common owner.

                                                             2
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 3 of 14



  requires landlords and tenants to be liable for compliance.

         10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         11.       Defendant, owns and operates the Commercial Property which is located in

  Miami, Florida that are the subject of this Action.

         12.       The individual Plaintiff frequently visits the Commercial Property (including the

  related parking lots and common areas) to include a visit on or about September 19, 2019, and

  encountered multiple violations of the ADA that directly affected his ability to use and enjoy the

  Commercial Property and business therein. He often visits the Commercial Property and business

  therein, when he is in the area visiting family and friends that reside nearby, and has definite plans

  to return to the Commercial Property within one (1) month of the filing of this Complaint in order

  to avail himself of the goods and services offered to the public at the Commercial Property, if it

  becomes accessible.

         13.       Plaintiff visited the Commercial Property and business located therein as a

  patron/customer, and intends to return to the Commercial Property in order to avail himself of the

  goods and services offered to the public at the Commercial Property. Plaintiff resides near the

  Commercial Property, approximately twenty-four (24) miles from the Commercial Property, in the

  same state and county as the Commercial Property, regularly frequents the Defendants’

  Commercial Property for its intended purposes, and intends to return to the commercial Property



                                                    3
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 4 of 14



  within one (1) month’s time.


         14.      The Plaintiff found the Commercial Property to be rife with ADA violations.

  The Plaintiff encountered architectural barriers at the subject Commercial Property, and wishes to

  continue his patronage and use of the Commercial Property and the business therein.

         15.      The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Commercial Property. The barriers to access at Defendant’s

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property and business therein and likewise endangered his safety. The barriers to access, which

  are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort

  to Plaintiff, DOUG LONGHINI, and others similarly situated.

         16.      Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Commercial Property referenced above.

         17.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property, including, but not necessarily limited to the allegations in

  Paragraph 19 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

  to be subjected to discrimination at the Commercial Property and business therein which are open

  to the public and in violation of the ADA. Plaintiff desires to visit the Commercial Property not

  only to avail himself of the goods and services available at the Commercial Property, but to also

  assure himself that this Commercial Property is in compliance with the ADA, so that he and others

  similarly situated will have full and equal enjoyment of the Commercial Property without fear of



                                                  4
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 5 of 14




       discrimination.

              18.        Defendant has discriminated against the individual Plaintiff by denying him

       access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

       and/or accommodations of the properties the business thereon, in a manner prohibited by 42 U.S.C.

       § 12182 et seq.

              19.        Defendant has discriminated, and continues to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

       Commercial Property and business therein, include, but are not limited to, the following:

       Common Areas

              A. Parking

  i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an

          excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

          aisles are located on an excessive slope. Violation: There are accessible parking space access

          aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

          of the 2010 ADA Standards, whose resolution is readily achievable.

iii.      There are accessible parking spaces and access aisles with faded striping that makes it

          impossible to differentiate the boundaries. The facility fails to maintain the elements that are

          required to be readily accessible and usable by persons with disabilities, violating 28 CFR

          36.211.

                                                        5
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 6 of 14



          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

       provided. Violation: A continuous path of travel connecting all essential elements of the

       facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

       206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.




                                                      6
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 7 of 14



vi.       The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

vii.      The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

          not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Sabor Tropical

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

  i.      The Plaintiff could not use the accessible toilet compartment without assistance, as the required

          clear floor space was not provided due to the door swinging into the area. Violation: Compliant

          clear floor space is not provided in the accessible toilet compartment, violating Sections 4.2.3,

          4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5



                                                       7
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 8 of 14



       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

       without assistance, as it requires tight grasping. Violation: The toilet compartment door has

       non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

       the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iv.    The Plaintiff could not exit the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not

       mounted at the required height. Violation: The grab bars in the accessible toilet compartment

       do not comply with the requirements prescribed in Sections 4.17.6 of the ADAAG and Section

       609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

       compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet



                                                     8
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 9 of 14



            compartment is mounted at a non-compliant distance from the wall in violation of Section

            4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

            resolution is readily achievable.

viii.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

            wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

            4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

            readily achievable.

 ix.        The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

            There are lavatories in public restrooms with the counter surface mounted too high, violating

            the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

            ADA Standards, whose resolution is readily achievable.

        DD’s Discount

               A. Entrance Access and Path of Travel

   i.       The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

            provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

            of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

            of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

            resolution is readily achievable.

               B. Access to Goods and Services

   i.       The Plaintiff had difficulty using the accessible fitting room, as a grab bar is located on the

            back wall at the bench. Violation: The accessible fitting rooms lack compliant back supports

            at the benches violating Section 4.35.4 of the ADAAG and Sections 803.4 & 903.4 of the 2010

            ADA Standards, whose resolution is readily achievable.

          i.       Public Restrooms

                                                          9
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 10 of 14



   i.      There are permanently designated interior spaces without proper signage, violating Section

           4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 ii.       The Plaintiff could not enter the accessible toilet compartment without assistance, as the

           required maneuvering clearance is not provided due to the location of a trashcan. Violation:

           The accessible toilet compartment does not provide the required latch side clearance at the

           door violating 28 CFR 36.211, Sections 4.13.6 & 4.17.5 of the ADAAG and Sections 404.2.4

           & 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

           not have compliant door hardware. Violation: The accessible toilet compartment door does not

           provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

           and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

           achievable.

 iv.       The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

           dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

           with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

  v.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

           12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

           compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

           the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

           achievable.

        Guarapo Juice Bar

              A. Access to Goods and Services



                                                         10
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 11 of 14



   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.


           20.       The discriminatory violations described in Paragraph 19 are not an exclusive list


                                                      11
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 12 of 14



   of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

   enjoyment of the Commercial Property and business therein; Plaintiff requests to be physically

   present at such inspection in conjunction with Rule 34 and timely notice.


          21.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

   business and facilities therein; and have otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above.              The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          22.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,          services,   facilities, privileges, advantages or accommodations to


                                                      12
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 13 of 14




   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          23.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          24.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the Commercial Property owned and

   operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

   exterior areas of the property and business therein to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendants cures their violations of the ADA.

                                                     13
Case 1:19-cv-24833-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 14 of 14




          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

   seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

   alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

   with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: November 21, 2019

                                                   GARCIA-MENOCAL & PEREZ, P.L.

                                                   Attorneys for Plaintiff
                                                   4937 S.W. 74th Court, No. 3
                                                   Miami, FL 33155
                                                   Telephone: (305) 553-3464
                                                   Facsimile: (305) 553-3031
                                                   Primary E-Mail: ajperezlaw@gmail.com
                                                   Secondary E-Mail: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com


                                                   By: /s/ Anthony J. Perez
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451




                                                      14
